Name: Commission Regulation (EC) No 1345/2001 of 3 July 2001 specifying the extent to which applications lodged in June 2001 for import rights in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: international trade;  means of agricultural production;  EU finance;  trade;  agricultural activity
 Date Published: nan

 Avis juridique important|32001R1345Commission Regulation (EC) No 1345/2001 of 3 July 2001 specifying the extent to which applications lodged in June 2001 for import rights in respect of young male bovine animals for fattening may be accepted Official Journal L 181 , 04/07/2001 P. 0018 - 0018Commission Regulation (EC) No 1345/2001of 3 July 2001specifying the extent to which applications lodged in June 2001 for import rights in respect of young male bovine animals for fattening may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1095/2001 of 5 June 2001 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2001 to 30 June 2002)(1), and in particular Article 4(4) thereof,Whereas:Article 1(1) of Regulation (EC) No 1095/2001 lays down the number of young male bovine animals which may be imported on special terms during the period from 1 July 2001 to 30 June 2002. The quantities applied for exceed the quantities available under Article 2(1)(c) of that Regulation. Therefore, the quantities applied for should be reduced on a proportional basis in accordance with Article 4(4) of Regulation (EC) No 1095/2001,HAS ADOPTED THIS REGULATION:Article 1All applications for import rights made in Member States other than Italy and Greece pursuant to Article 2(3) of Regulation (EC) No 1095/2001 are hereby met to the extent of 2,532 % of the quantity requested.Article 2This Regulation shall enter into force on 4 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 150, 6.6.2001, p. 25.